﻿I would first
of all like to express my outrage at the unacceptable
conditions that terrorism has imposed on us at the fifty-
sixth session of the General Assembly of our
Organization. New York has traditionally been a
welcoming and cosmopolitan city. But now, during the
Assembly’s fifty-sixth session, it and our Organization
have been forced to take on the appearance of a
besieged fortress.
No one knows what the terrorists have planned,
nor who their next victims will be. We are all on the
same side in the face of their diabolical enterprise —
on the side of this battered city; on the side of the
American people and their Government; and on the
side of all the innocent victims brought down so
cruelly and coldly in Pennsylvania, Washington and
New York on that tragic day of 11 September 2001. We
reiterate our profound condolences and sympathy to all
the bereaved families and to their countries and
Governments. At the same time, we reaffirm our
unreserved condemnation of terrorism. Terrorism
violates the principles of all religions. It blemishes all
the causes on whose behalf it claims to act, even the
most just among them. It is for that reason that it must
be combated by all of us without reservation.
The worldwide awakening aroused by the tragic
events of 11 September 2001 must cause us all — great
and small, rich or poor — to join in an extraordinary
effort to fight those who have decided to sacrifice us
without having ever consulted us about either their
objectives or war tactics. But it should also be said that
as wholly repugnant as terrorist practices are, they
cannot be eradicated definitively unless the fertile soil
that feeds the situations that serve as their pretexts is
removed. The strict respect for human rights and the
rights of peoples that are so rightly enshrined in the
Charter of the United Nations should today guide our
political practices more than ever before. It is urgent
for the United Nations to take its proper place in
international relations and for it to play the role
incumbent upon it. In that regard, the reform of the
Security Council is an urgent and imperative necessity.
Poverty, injustice, exclusion and marginalization
always result in creating total despair, thereby causing
extremism to flourish. And we know how easily
extremists sacrifice their own lives and those of others.
It is the duty of all of us, and particularly of the most
powerful among us, to provide the necessary support to
eradicate poverty, marginalization, exclusion and
injustice, and to bear that in mind at all times in the
just, legitimate and resolute struggle against all forms
of terrorism.
The current tragic events that I have just recalled
heighten our concerns and give greater weight to the
responsibilities of the President of the General
Assembly. But his personal talents and experience in
world affairs bolster our conviction that he will
successfully steer the ship of our Organization into port
in these particularly difficult circumstances. For some
years now, his country and mine have enjoyed friendly
and fruitful relations. He can count on the cooperation
and support of the delegation of Benin in the execution
of his noble mission.
I would also like to pay well-deserved tribute to
Mr. Harri Holkeri of Finland, who guided the United
Nations into the new millennium with great spirit. He
presided over the Millennium Assembly with
competence and discipline, and we extend to him our
congratulations and gratitude.
My congratulations go also to my brother,
Mr. Kofi Annan, on his well-deserved re-election to the
post of Secretary-General of the United Nations and on
the Nobel Peace Prize for 2001, awarded to him and
the Organization he leads with such competence and
dedication. The United Nations has gained a great deal
of credibility thanks in particular to the efforts of
Mr. Kofi Annan and his team in the Secretariat. Never
has there been a more well-deserved prize, and we take
pride in it. Indeed, it is all of Africa that is honoured.
On behalf of the Benin delegation and myself, I would
like to repeat our warm congratulations and
encouragement.
Let me take this opportunity to address the
international community and each Member of the
Assembly to convey the thanks of my country for their
massive participation at the Fourth International
Conference of New or Restored Democracies, held in
Cotonou from 4 to 6 December 2000. Indeed, the
Cotonou Conference saw record attendance, with 106
States, 20 international organizations and 51 non-
governmental organizations represented, not to mention
academics and other researchers interested in
discovering Benin’s experience of democracy. Benin
was honoured by the effective participation of three
20

heads of State. The Secretary-General of the United
Nations and the Administrator of the United Nations
Development Programme made a point of attending
personally in Cotonou. We welcome this gracious and
generous gesture on their part, and express our
gratitude to all bilateral and multilateral partners, those
from the new or restored democracies as well as those
from the older democracies who contributed to
financing this Conference.
To judge by its title, “Peace, Security, Democracy
and Development”, the Cotonou Conference was an
important stage in the progress of our century towards
a consolidation and expansion of democracy. It marked
a remarkable advance by its future-oriented approach
and the importance of the document that crowned its
work, entitled “Cotonou Declaration”. This Declaration
lays out brave and bold measures designed to build
democracy and allow to it survive in peace, security
and respect for diverse cultures. There can be no
democracy unless it is adapted to the soil in which it is
planted, even if the values of democracy are universal.
The Cotonou Conference was also an opportunity
to appreciate how genuine the march towards
democracy in Africa is. All peoples want liberty, but
the institutional and financial capacity to establish it is
weak in many cases, particularly in developing
countries. That is why my country hopes for more
substantial assistance for the strengthening of the
institutional capacities of our countries, because
democracy can function only if the leaders and their
peoples feel they are equal stakeholders. It is also
essential that within the United Nations system, the
structure recommended by the Cotonou Conference,
while following up the International Conference for
New or Restored Democracies, be established with a
view to increasing coordination among the different
initiatives and activities undertaken or contemplated by
the agencies, programmes and various institutions of
the United Nations system.
Indeed, the Fourth International Conference of
New or Restored Democracies strove to highlight the
link that exists between democracy and development.
The Conference clearly indicated that if democracy is a
force for stability, poverty is a major factor for
destabilization and a source of conflicts and war. The
decisions of the Fourth International Conference of
New or Restored Democracies should not be allowed to
remain dead letters. We must organize cooperation and
solidarity among all the democracies of the world.
In the course of the Millennium Summit, which
took place in this very Hall from 6 to 8 September
2000, major decisions were taken. Among them, pride
of place belonged to those relating to questions of
development, the elimination of poverty and the
particular needs of the least advanced countries. The
Millennium Declaration provides, in paragraph 15 of
chapter III:
“We also undertake to address the special
needs of the least developed countries. In this
context, we welcome the Third United Nations
Conference on the Least Developed Countries to
be held in May 2001 and will endeavour to ensure
its success.” (resolution 55/2, para. 15)
That Conference was held in Brussels from 14 to
20 May 2001 and produced a Programme of Action
that was the fruit of very arduous negotiation.
However, questions remain. Will the poor countries
someday know prosperity? Will they someday be able
to satisfy their basic needs? How will they finance their
development? Public development assistance is in
decline. Investment in poor countries remains weak,
and the burden of debt is becoming heavier. What is to
be done?
With regard to the question of debt, we think
particularly bold solutions are required. For the
creditor countries, it must be recognized these
solutions are neither simple nor easy. Some of these
countries have already adopted exemplary and bold
measures; others must follow suit. At stake are their
own interests: at stake is the interest of world peace.
This demand represents to us the symbol of
solidarity and shared responsibility. That is why the
Benin delegation recommends the urgent establishment
of an effective and highly visible follow-up mechanism
of the Third United Nations Conference on the Least
Developed Countries.
In the context of the search for peace and the
promotion of international cooperation, many
disarmament organizations and other related bodies
were created to reaffirm that questions of peace and
security and questions of development were
interdependent and inseparable. The creation of the
Zone of Peace and Cooperation of the South Atlantic
meets this need. Its goal is to protect the coastal States
of the southern part of the Atlantic Ocean from the
dangers of nuclear weapons and to create there a zone
21

of peace and strengthening of cooperation for
development.
Since the third ministerial meeting, held in
Brasilia, my country had offered to host the sixth
meeting, scheduled for the year 2000, but because of
the organization of the Fourth International Conference
of New or Restored Democracies, this meeting could
not take place. My country is looking forward to the
early meeting of this sixth meeting. That is why I
would like to announce here Benin’s offer to organize
the sixth ministerial meeting of the States of the Zone
of Peace and Cooperation of the South Atlantic in the
second half of 2003.
A particularly important instrument of South-
South cooperation, the Zone of Peace and Cooperation
of the South Atlantic should lay the foundations in
Cotonou for its effective and regular functioning within
the new context of international relations. All of you
here are welcome to Benin, a marketplace and meeting
place, a land of democracy and peace.
It is more urgent than ever to establish such peace
in the Middle East by recognizing as a matter of
urgency on the part of us all the imperative necessity of
the Palestinian State — side by side, of course, with
the State of Israel — in peace with all its neighbours
within secure and recognized frontiers. This is the
same peace that Angola and all Africa long for.
We must ban all forms of the illicit traffic in
petroleum, diamonds and weapons. These types of
illegal traffic cause and sustain wars, and the
traffickers are genuine terrorists.
From 31 August to 8 September 2001, the
Republic of South Africa hosted in Durban the World
Conference against Racism, Racial Discrimination,
Xenophobia and Related Intolerance. That great
international forum, held under the auspices of the
United Nations, brought to light the desire for
rehabilitation, justice and fulfilment of the obligations
of memory and acknowledgement, which humanity’s
recent history has left in the subconscious of certain
peoples. The difficult debates on the thorny questions
raised during the Conference reflect the extent of the
difficulties in this undertaking that we all fervently
called for.
A collective spirit of openness, the impressive
abilities of the host country, the Republic of South
Africa, and particularly the receptiveness and ability of
my sister, Ms. Nkosazana Dlamini-Zuma, enabled us to
reach agreement on two encouraging documents: the
final Programme of Action and the final Declaration. In
our view, these documents represent the international
community’s renewed commitment to fighting and
eradicating the seeds of racism and racial
discrimination. The foundation has been laid. Now,
action must follow to make the two Durban documents
a reality of everyday life. This does not mean
reopening old wounds; rather, we must all now attend
to healing the wounds of the past.
The tragic events whose effects we are still living
through obliged us to postpone the General Assembly’s
special session in follow-up to the World Summit for
Children. My country hopes that a new date can be
decided on during this session so that we can assess the
situation of children in the world 10 years after the
World Summit, because much remains to be done to
improve the lot of children.
Allow me to recall that Benin, having ratified on
3 August 1990 the United Nations Convention on the
Rights of the Child, is among the first 22 States of the
world consenting to be legally bound by this
instrument. Benin has also ratified the African Charter
on the Rights and Welfare of the Child. Articles 12, 13
and 26 of Benin’s Constitution guarantee the right to
education and the protection of families, mothers and
children. Benin’s intentions in this area are also
apparent in the creation of a Ministry of the Family,
Social Protection and Solidarity, which will be devoted
essentially to the implementation of a cohesive and
aggressive policy to protect the family, particularly
children.
Encouraging results have been achieved at the
national level, but much remains to be done. We are
doing admirable work in this area in partnership with
the United Nations Children’s Fund, the United Nations
Development Programme and several estimable non-
governmental organizations, such as Terre des
Hommes, and several other partners of good will.
Those who know Benin can testify to this.
These collaborative efforts have not stopped
certain misinformed or ill-intentioned circles in search
of scandals from using the Etireno affair to deceive
people into believing that the enslavement and selling
22

of children take place in Benin. But neither malicious
intentions nor misinformation nor this sort of
intellectual terrorism will prevent us from making
progress in terms of democracy, the protection of
women and the protection of children from the abuse
they still suffer in all the countries of the world,
particularly in poor, underdeveloped countries.
The Millennium Declaration gave special
attention to Africa under the heading “Meeting the
special needs of Africa”. One year later, the countries
of Africa are still waiting for action to begin to be
taken on those promises. However, Africans are no
longer willing to wait and have taken their fate into
their own hands by creating the New Partnership for
Africa’s Development. The partnership is a
consequence of the newly restored confidence of
Africans in their own abilities. It is aimed at placing
the historic initiative in the hands of Africans
themselves, without in any way renouncing
international cooperation. An important step has thus
been taken with this new African joint initiative.
Africans finally have hope that their continent
will cease to be the continent of disease, poverty,
misery and bloody conflicts and that a real partnership
can be created between us and the rest of the world. It
is our wish that this hope will become reality.











